ICJ_012_ReservationsGenocideConvention_UNGA_NA_1951-05-28_ADV_01_NA_01_EN.txt. 31

DISSENTING OPINION OF JUDGES GUERRERO,
Sir ARNOLD McNAIR, READ, HSU MO

We regret that we are unable to concur in the Opinion of the
Court, while agreeing that the Court has competence to give an
Opinion.

We also consider that the rôle of the Court in this matter is a
limited one. The Court is not asked to state which is in its opinion
the best system for regulating the making of reservations to multi-
lateral conventions. States engaged in the preparation of a multi-
lateral convention, by means either of a diplomatic conference or
of the machinery of the United Nations, are free to insert in the
text provisions defining the limits within which, and the means
by which, reservations can be proposed and can take effect. With
these questions of policy the Court is not concerned. Its Opinion is
requested as to the existing law and its operation upon reservations
to the Genocide Convention, which contains no express provision
to govern this matter. But the Court cannot overlook the possibility
that its Opinion may have a wider effect—more particularly having
regard to the fact that Dr. Kerno, the representative of the Secre-
tary-General of the United Nations, in addressing the Court, treated
the matter generally and expressed the hope that the Opinion
would be useful in dealing with the general problem of reservations
to multilateral conventions.

The three questions are described in the majority Opinion as
“purely abstract”. They are abstract in the sense that they do not
mention any particular States or any particular reservations. We
consider, however, that it will make our examination of the problem
more realistic if we state that before the end of 1950 the Secretary-
General had received notice of eighteen reservations, proposed,
some by one State, some by another, the total number of States
being eight, and that those reservations relate to Article IV (removal
of any jurisdictional immunities of “constitutionally responsible
rulers, public officials or private individuals”), Article VI (juris-
diction of municipal tribunals), Article VII (extradition), Article IX
(the compulsory jurisdiction of the International Court of Justice),
and Article XII (the ‘‘colonial clause’), Every one of the eight
reserving States has made a reservation against, or in regard to,
Article IX.

In considering the requirements of international law as to the
proposal of reservations and the conditions of their effectiveness,
the Court is not confronted with a legal vacuum. The consent of

20
JOINT DISSENT. OPIN. (RESERVATIONS GENOCIDE CONV.) 32

the parties is the basis of treaty obligations. The law governing
reservations is only a particular application of this fundamental
principle, whether the consent of the parties to a reservation is
given in advance of the proposal of the reservation or at the same
time or later. The fact that in so many of the multilateral convent-
ions of the past hundred years, whether negotiated by groups of
States or the League or Nations or the United Nations, the parties
have agreed to create new rules of law or to declare existing rules
of law, with the result that this activity is often described as “‘legis-
lative” or ‘‘quasi-legislative”, must not obscure the fact that the
legal basis of these conventions, and the essential thing that brings
them into force, is the common consent of the parties.

The practice of proposing reservations to treaties (though the
word ‘‘reservations” is not always used) is at least a century old,
but it did not receive much attention from legal writers until the
present century. The following quotations show clearly that the
practice of governments has resulted in a rule of law requiring the
unanimous consent of all the parties to a treaty before a reservation
can take effect and the State proposing it can become a party.

(a) From Fauchille : Traité de droit international public (tome I,
3™e partie, paragraphe 8231), published in 1926, the following passage
may be extracted [translation from French] :

“In our opinion, reservations on signature are not admissible
unless all the contracting States agree to accept them, whether
expressly or tacitly : the final result would be a new treaty, quite
different from that first negotiated. If the States which sign without
reservations do not agree, they will be entitled to insist that the
contracting States which made reservations must either withdraw
them or accept the position that the convention will not apply in
relation to other interested States.”

(6) Sir William Malkin, in his article entitled ‘‘Reservations to
Multilateral Conventions”, in the British Year Book of Inter-
national Law of 1926, at page 159, traced the gradual development,
during the previous half century and more, of the practice of
proposing reservations and the variety of forms which it has taken.
He concluded as follows:

“It will be seen that of all the cases examined above where
an actual reservation was made to any provision of a convention,
there is hardly one as to which it cannot be shown that the consent
of the other contracting Powers was given either expressly or by
implication. Where the reservation is embodied in a document
(which must have formed the subject of previous discussion and
agreement) signed by the representatives of the other contracting
Powers, consent is express; where the reservation had been pre-
viously announced at a sitting of the conference and was repeated at

27
JOINT DISSENT. OPIN, (RESERVATIONS GENOCIDE CONV.) 33

the time of signature without any objection being taken, consent
is implied. And certainly there is no case among those examined
which could be quoted as a precedent in favour of the theory that
a State is entitled to make any reservations it likes to a convention
without the assent of the other contracting parties.”

(c) From Hildebrando Accioly, Tratado di direito internacional
publico, published in 1934 (p. 448) [translation from Portuguese] :

“7288. Be that as it may, the general principle which is univer-
sally accepted is that ratification cannot be made subject to reser-
vations, whether by the ratifying authority, or by the constitu-
tional organ competent to authorize ratification, unless the other
contracting parties agree to these reservations, or provision is made
in the treaty itself for reservations. This principle was enshrined
a few years ago in a resolution adopted by the Assembly of the
League of Nations on September 25th, 1931, on the subject of the
entry into force of the Protocol concerning the Revision of the Statut
of the Permanent Court of International Justice.” (The said resolu-
tion is expressed as follows : “The Assembly considers that a reserva-
tion can only be made at the moment of ratification if all the other
signatory States agree or if such a reservation has been provided
for in the text of the Convention.’’) (League of Nations, Official
Journal, Special Supplement No. 92, October 1931, p. 10.)

(4) From Podesta Costa, Manual de derecho internacional publico
(2a edicion) (1947), page 189 [translation from Spanish] :

“The presentation of a reserve is tantamount to a new proposal
made to the other party. If the latter accepts it, a consensus of
opinion exists and a new clause is embodied in the treaty ; if the
latter does not accept it, there is only a unilateral expression of
intention which cannot constitute a source of obligations. This is
the basic rule which governs the matter.”

The application of this rule in practice is illustrated by the
Slavery Convention of 1926. It was an important humanitarian
convention and, after prolonged study of slavery by the League
of Nations Assembly, a convention was drafted by a committee
appointed by the Assembly. It was approved by the Assembly on
September 25th, 1926 (apparently without dissent), and then
opened for signature, ratification and accession. On August z1th,
1930, the Secretary-General made a report (A.17.1930.VI) upon
the state of the signatures, ratifications and accessions. The follow-
ing passage may be extracted from page 2 of this document :

“The accessions by Hungary (April 16th, 1927 and by the United
States of America (March 21st, 1929) were given with certain reserva-
tions, which have been submitted for acceptance to the parties to
the Convention. Fourteen States have not yet replied as regards

22
JOINT DISSENT. OPIN. (RESERVATIONS GENOCIDE CONV.) 34

the Hungarian reservations ; ten replies have still to be received
regarding the United States reservations.”

In the annexed list of ratifications and accessions appear the
names of the United States of America and Hungary, subject, in
each case, to the following note:

“Subject to a reservation which has been submitted to the signa-
tory States for acceptance.”

On page 6 of the same document is printed a letter to the
Secretary-General from the Hungarian Delegation, containing the
following passage :

“(b) The Hungarian Government has already made known its
accession to the Convention on Slavery of September 25th, 1926.
This accession will become effective as soon as the governments of
the following countries have declared their acceptance of the reserva-
tion made by Hungary at the time of her accession....’’ [Here follow
the names of eleven countries. |

In 1927 the law and practice as to reservations engaged the
attention of the Council of the League of Nations. In 1025 the
Austrian Government had attached a reservation to its signature
of the Convention on Opium and Drugs of that year to which, with
other States, Austria had been invited to become a party. (This
humanitarian convention, which has much in common with the
Genocide Convention in point of structure, was negotiated at
conferences held under the auspices of the League of Nations.)
That reservation involved the non-acceptance of certain obliga-
tions which formed part of the system of control of the drug traffic
devised by the Conference. It was disputed whether or not Austria
could make this reservation without obtaining the assent of the
States which were parties to the Convention. The matter was
referred by the Council of the League of Nations to the League
Committee for the Progressive Codification of International Law,
which appointed a Sub-Committee, with M. Fromageot as rappor-
teur, to study the subject. The Report of that Sub-Committee will
be found in League of Nations Document C.357.M.130.1927.V.,
and the following sentence may be extracted from it:

“Tn order that any reservation whatever may be validly made in
regard to a clause of the treaty, it is essential that this reservation
should be accepted by all the contracting parties, as would have been
the case if it had been put forward in the course of the negotiations.
If not, the reservation, like the signature to which it is attached,
is null and void.”

Thereupon, the Codification Committee approved the Report
and sent it to the Council of the League of Nations. The Council
adopted it on June 17th, 1927, directed it to be circulated to the
Members of the League and requested ‘‘the Secretary-General to

23
JOINT DISSENT. OPIN. (RESERVATIONS GENOCIDE CONV.) 35

be guided by the principles of the Report regarding the necessity
for acceptance by all the contracting States when dealing in future
with reservations made after the close of a conference at which a
convention is concluded, subject, of course, to any special decisions
taken by the conference itself”.

The Council of the League of Nations had, of course, no power
to make law. What it did was to give its approval to the statement
of the law prepared by the Codification Committee. The law, as
thus stated, was followed by the League of Nations thereafter and
has later been followed by the United Nations, as we shall see in
the case of the Genocide Convention.

*
* *

Since 1927, while multilateral conventions have varied (as
indeed they did before that date) in regard to clauses dealing with
reservations, the rule of law applicable to reservations in the absence
of any express provision has remained clear. So far as the activi-
ties of the United Nations are concerned, the Secretary-General—
who is in a position to know—stated in his Report on “Reservations
to Multilateral Conventions”, dated September 20th, 1950 (A.1372),
to the General Assembly :

“5. In the absence of stipulations in a particular convention
regarding the procedure to be followed in the making and accepting
of reservations, the Secretary-General, in his capacity as depositary,
has held to the broad principle that a reservation may be defini-
tively accepted only after it has been ascertained that there is no
objection on the part of any of the other States directly
concerned...”

“7. In following the practice referred to above, the Secretary-
General has of course done no more than follow the practice already
established by the League of Nations....”’

In particular, he cited (in paragraphs 11 tot 16 of that Report)
four instances of the practice, and it is instructive to note that the
first two occurred in the same year as that in which the Genocide
Convention was approved by the General Assembly and opened
for signature, and before that took place. The first was the reser-
vation which the United States of America desired to attach to
its adherence to the Constitution of the World Health Organization.
The Secretary-General says (paragraph 12):

“12. … Only after a unanimous acceptance by the [World
Health] Assembly of the ratification as not inconsistent with the
Constitution did the Secretary-General proceed with his notification
that the United States had become a party.”

24
JOINT DISSENT. OPIN, (RESERVATIONS GENOCIDE CONV.) 36

This Constitution entered into force on April 7th, 1948.
The second instance is contained in the following paragraph 13
of his Report :

“13. Prior to the entry into force of the Constitution of the
International Refugee Organization, the Secretary-General circulated
the text of reservations made by several States in accepting that
Constitution. Finally, when the last instrument of acceptance
necessary to permit the entry into force had been deposited, the
Secretary-General so notified the interested States, requesting
their observations before a specified date. Only after that date had
passed did he declare that the Constitution had entered into force.”

This Constitution entered into force on August 2oth, 1948.

The Genocide Convention was approved by the General Assem-
bly on December gth, 1918, and was opened for signature two
days later.

The other two instances cited by the Secretary-General relate to
reservations made to a Protocol modifying the General Agreement
on Tariffs and Trade by the Union of South Africa and Southern
Rhodesia in 1940. (These four instances are described in some
detail in the American Journal of International Law, Vol. 44,
January 1950, pp. 120-127.)

Again, the Secretary-General’s representative said to the Court
on April roth, 1951, that

“The principle which the Secretary-General has heretofore
followed is based on the theory that all the States most directly
interested must consent to reservations...”

And early in the course of his speech on April rith, he said:

ce

. I should like to emphasize that the Secretary-General’s
practice is a continuation of that constantly followed by the League
of Nations.”

It has been objected that the statement quoted above from the
Report of the Codification Committee made in 1927, which has
formed the basis of the practice of the League of Nations and the
United Nations since then, is not a rule of law but a mere “‘adminis-
trative practice’. Upon this, three things may be said: firstly,
that the League Codification Committee appear to have regarded
it as a rule of law ; secondly, that those responsible for the prepar-
ation of the Harvard Research Draft Convention on the Law of
Treaties (see Articles 14, 15, 16 and Comment) have accepted the
principle of unanimous assent to reservations laid down in 1927
as right ; thirdly, there can be no doubt that this principle, whether
it is a rule of law or a rule of practice, was being followed by the
United Nations when the Genocide Convention was negotiated
and opened for signature.

25
JOINT DISSENT. OPIN. (RESERVATIONS GENOCIDE CONV.) 37

While the principle of law governing reservations is clear, it
permits negotiating governments the greatest flexibility in making
express provisions in treaties. Against this background of principle,
the law does not dictate what practice they must adopt, but leaves
them free to do what suits them best in the light of the nature of
each convention and the circumstances in which it is being nego-
tiated. The following are some illustrations :

(a) The Department of International Law and Organization of
the Pan-American Union has submitted to the Court a valuable
Statement dated December 14th, 1950, from which it appears that,
in the case of treaties negotiated within the framework of the Pan-
American Union, when a State, on ratifying a treaty, makes or
maintains a reservation, the reservation is communicated to the
other signatory States, and the treaty does not enter into force
between the reserving State and any State which declines to accept
the reservation, but the reserving State nevertheless becomes a
party to the treaty.

There is, however, a significant difference between the Pan-
American Union procedure and the United Nations procedure,
which is expressed in this Statement as follows:

“The Pan-American Union procedure permits a State to proceed
with its ratification in spite of the fact that one or more of the signa-
tory States may object to the reservation, whereas the procedure
followed by the Secretary-General of the United Nations has the
effect of preventing the particular State from becoming a party to the
convention tf any single State among those which have already ratified
voices its disapproval of the proposed reservation.” (Italics ours.)

(Evidently the Pan-American Union has no doubt as to what is
the procedure of the United Nations and as to its effect.)

What is important to note is that the Pan-American Union
procedure rests upon rules adopted by the Governing Body of the
Union, as approved by the International Conference of American
States held at Lima in 1938 ; that is to say, it depends on the prior
agreement of the contracting parties.

{b) Another procedure is illustrated by the General Act for the
Pacific Settlement of International Disputes adopted at Geneva
on September 26th, 1928. Article 39 expressly provided that “a
party, in acceding to the present General Act, may make his accept-
ance conditional upon” reservations in respect of three kinds of
dispute precisely specified in that Article. The same practice was
adopted in the Revised General Act adopted by the General Assem-
bly of the United Nations on 28th April, 1949.

26
JOINT DISSENT. OPIN. (RESERVATIONS GENOCIDE CONV.) 38

Another instance is afforded by Article 64 of the 1950 Convention
for the Protection of Human Rights and Fundamental Freedoms
as follows:

“zy. Any State may, when signing this Convention or when
depositing its instrument of ratification, made a reservation in
respect of any particular provision of the Convention to the extent
that any law then in force in its territory is not in conformity with the
provision. Reservations of a general character shall not be permitted
under this Article.

2. Any reservation made under this Article shall contain a
brief statement of the law concerned.”

Again, the Convention on the Declaration of Death of Missing
Persons, of 1950, negotiated by the Genera] Assembly of the United
Nations, affords, in Article 19, an example of an express power to
attach any reservations to an instrument of accession, coupled
with an express provision permitting any contracting State which
does not accept any reservation, to notify the Secretary-General
“that it considers such accession as not having entered into force
between the State making the reservation and the State not accept-
ing it. In such case the Convention shall be considered as not being
in force between such two States.”

(c) Other instances might be noted in which express provisions
were included in multilateral conventions, or collateral agreements :
prescribing the parts of the conventions to which reservations
might freely be made ; providing a special measure of control over
reservations or a special regimen of consent ; or otherwise enabling
States to become parties to the conventions with limited obligations.
Reference may be made to the following:

Convention on the Simplification of Customs Formalities, Geneva,
November 3rd, 1923 ; Protocol of the same date.

Convention relating to Economic Statistics, Geneva, December
14th, 1926 : Art. 17, and Protocol of the same date: as amended
by Protocol of December oth, 1948.

Convention on the Suppression of Counterfeiting Currency,
Geneva, April 20th, 1929 ; Protocol of the same date.

Sanitary Convention for Aerial Navigation, The Hague, April
12th, 1933: Art. 67.

Convention for the Prevention and Punishment of Terrorism,
Geneva, November 16th, 1937: Art. 23.

Convention on Road Traffic, Geneva, September Igth, 1949:
Art. 2 (1), and Final Act of the Conference on Road and Motor
Transport : paragraph 7.

Protocol on Road Signs and Signals, Geneva, September roth,
1949 ; and Final Act of the Conference on Road and Motor
Transport: paragraph 7.

27
JOINT DISSENT, OPIN. (RESERVATIONS GENOCIDE CONV.) 39

In such cases the negotiating governments in effect agree im
advance they would rather have a State become a party to the
convention minus certain provisions than not at all. But there is
a fundamental difference between reservations permitted in advance
by the treaty and ex post facto claims by States that such and such
a reservation is compatible with the object and purpose of a con-
vention and that, therefore, a State has a unilateral right to make
it, subject to its claim being challenged on the ground of compati-
bility. The fact that there is a recognized method of ear-marking
in advance and by agreement those provisions against which a
reservation will be permitted is the strongest possible evidence
that the governments negotiating the Genocide Convention did
not contemplate giving to intending parties a unilateral right of
making reservations deemed by them to be compatible with the
purpose of the Convention.

(d) Another practice is illustrated by the Havana Convention
on Private International Law of 1928 (the Bustamante Code),
Article 3 of which provides that :

“Each one of the contracting Republics, when ratifying the
present Convention, may declare that it reserves acceptance of
one or more articles of the annexed Code, and the provisions to
which the reservation refers shall not be binding upon it.”

The value of permitting flexibility to the parties in providing
for reservations was remarked upon by the Secretary-General in
paragraph 47 (c) of his Report to the General Assembly on ‘‘Reser-
vations to Multilateral Conventions’, dated 20th September, 1950,
which is as follows:

“It is inevitable that any rule followed by the Secretary-General,
in the absence of express provisions in the convention, will not suit
the circumstances of every convention or every relationship proposed
between given parties. This difficulty can be met by the conscious
use, in the drafting of such a convention, of final articles best adapted
to any special situation. If, for example, tt is desired to forestall
certain objections in order to make a convention acceptable to a maxt-
mum number of States, it is always possible to include an article
expressly approving specified reservations”. (Italics ours.) If it is
desired in special cases to permit signatories, and not only parties,
to reject proposed reservations, the League of Nations formula
mentioned above, used in the Convention for the Prevention and
Punishment of Terrorism, might be applicable *#.”

(Footnote 27 refers to Article 39 (1) of the Revised General Act
for the Pacific Settlement of International Disputes; footnote 28
to Article 23 of the Convention on Terrorism.)

28
JOINT DISSENT. OPIN. (RESERVATIONS GENOCIDE CONV.) 40

*
* *

Let us now see how the question of reservations was dealt with
during the preparation of the Genocide Convention. The Secretary-
General prepared a “Draft Convention on the Crime of Genocide”
in pursuance of a resolution of the Economic and Social Council,
and this document is dated 26th June, 1947. It consisted of draft
articles followed by comments. The passage dealing with reserva-
tions is as follows :

“Article XVII

(Reservations.) No proposition is put forward for the moment.

Comment.

At the present stage of the preparatory work, it is doubtful
whether reservations ought to be permitted and whether an article
relating to reservations ought to be included in the Convention.

We shall restrict ourselves to the following remarks :

(x) It would seem that reservations of a general scope have no

place in a convention of this kind which does not deal with
the private interests of a State, but with the preservation
of an element of international order.
For example, the convention will or will not protect this or
that human group. It is unthinkable that in this respect the
scope of the convention should vary according to the reserva-
tions possibly accompanying accession by certain States.

(2) Perhaps in the course of discussion in the General Assembly
it will be possible to allow certain limited reservations.

These reservations might be of two kinds : either reservations
which would be defined by the convention itself, and which
all the States would have the option to express, or questions
of detail which some States might wish to reserve and which
the General Assembly might decide to allow.”

It is evident from the final paragraph that what the Secretary-
General had in mind was that it was open to the delegates either
to define any permissible reservations in the Convention itself or
to obtain for them the express permission of the General Assembly,
that is to say that, in accordance with a not infrequent practice,
the permitted reservations should be agreed in advance. Instances
of this practice have already been given ; it was not adopted in
this case.

The Draft Convention was first referred to all the Member States
for comment. The United States of America was the only one that
commented on this part of the Draft, and its comment was limited
to the statement: “‘An article on the subject of ‘reservations’
should be omitted.” The Draft was then referred to a body known
as the “Ad Hoc Committee on Genocide’, which appointed a

29
JOINT DISSENT. OPIN. (RESERVATIONS GENOCIDE CONV.) 41

sub-committee, consisting of the representatives of Poland, the
Union of Soviet Socialist Republics, and the United States of
America, to study it. This sub-committee ‘‘saw no need for any
reservations’ (Document E/AC/25/10, page 5), and this conclusion
was unanimously adopted by the full Ad Hoc Committee on
27th April, 1948 (E/AC/25/SR/23, page 7). Accordingly, the Draft
prepared, as revised by the Ad-Hoc Committee, contained no
provision concerning reservations. No proposal for a reservations
article was made in the Sixth Committee or in the plenary meetings
of the General Assembly and, accordingly, the text of the Conven-
tion as now in force contains no provision on this subject.

After the Sixth Committee had approved the final text of the
Convention at its 132nd and 133rd meetings, on the rst and
and December, 1948, the representatives of several governments
reserved their position in regard to this or that article or in regard
to the whole Convention, and a summary of this discussion will
be found on pages 88 and 89 of the printed volume containing
inter alia the “Written Statement of the Secretary-General”
submitted to the Court. In the course of that discussion, the rappor-
teur, M. Spiropoulos, referring to this discussion, said :

“Those reservations could be made at the time of the signature
of the Convention. However, if a government made reservations
regarding a convention, it could not be considered as a party to
that convention unless the other contracting parties accepted those
reservations, expressly or tacitly.”

The Chairman of the Sixth Committee, in closing the discussion
on this point, said that ‘‘the purport of those statements would
be recorded in the summary record of the meeting in the usual
way. [He] felt that there was no necessity to open a discussion
on the legal implications of the reservations which had been made.”

We do not find it possible to infer from the manner in which
the question of reservations was dealt with throughout the prepar-
atory work that there was any agreement to confer upon States
desiring to sign, ratify or accede to this Convention any right to
make reservations which would not be dealt with in accordance
with the normal law and practice observed by the United Nations.

To summarize our argument up to this point, we are of the
opinion :

(a) that the existing rule of international law, and the current
practice of the United Nations, are to the effect that, without the
consent of all the parties, a reservation proposed in relation to
a multilateral convention cannot become effective and the reserving
State cannot become a party thereto ;

(6) that the States negotiating a convention are free to modify
both the rule and the practice by making the necessary express
provision in the convention and frequently do so ;

30
JOINT DISSENT. OPIN. (RESERVATIONS GENOCIDE CONV.) 42

(c) that the States negotiating the Genocide Convention did
not do so;

(d) that therefore they contracted on the basis that the existing
law and the current practice would apply in the usual way to any
reservations that might be proposed.

In these circumstances, can it be conceded that it was agreed
by the negotiating governments, during the preparation of the
Genocide Convention, that reservations would be permitted and
accepted by the parties to the Convention in so far as they might
be compatible with the object and purpose of the Convention ; and
further that each of the existing parties to the Convention should
appraise the admissibility of the reservation, individually and from
its own standpoint, and determine its subsequent action, in the
light of this criterion ?

This attempt to classify reservations into ‘‘compatible’” and
“incompatible” would involve a corresponding classification of the
provisions of the Convention into two categories—of minor and
major importance ; when a particular provision formed part of ‘the
object and purpose of the Convention”, a reservation made against
it would be regarded as ‘incompatible’, and the reserving State
would not be considered as a party to the Convention ; whena partic.
ular provision did not form part of “the object and purpose”, any
party which considered a reservation made against it to be ‘‘compa-
tible’ might regard the reserving State as a party. Any State
desiring to become a party to the Convention would be at liberty
to assert that a particular provision was not a part of ‘‘the object
and purpose”, that a reservation against it was ‘compatible with
the object and purpose of the Convention”, and that it had therefore
a right to make that reservation—subject always to an objection
by any of the existing parties on the ground that the reservation
is not “compatible”.

We regret that, for the following reasons, we are unable to accept
this doctrine :

(a) It propounds a new rule for which we can find no legal basis.

We can discover no trace of any authority in any decision of this
Court or of the Permanent Court of International Justice or any

31
JOINT DISSENT, OPIN. (RESERVATIONS GENOCIDE CONV.) 43

other international tribunal, or in any text-book, in support of the
existence of such a distinction between the provisions of a treaty
for the purpose of making reservations, or of a power being con-
ferred upon a State to make such a distinction and base a reservation
upon it. Nor can we find any evidence, in the law and practice of
the United Nations, of any such distinction or power.

If, therefore, such a rule is to apply to the Genocide Convention,
it would have to be deduced from the intentions of the parties.
It must be remembered that the representatives of the governments
which negotiated this Convention were in complete control of its
machinery, of its procedural clauses, and were free to insert in the
text any stipulations in the matter of reservations which seemed to
them to be suitable. They refrained from doing so, although, as
has been shown, the question of making provision for reservations
was discussed at several stages during the negotiations. It is difficult
to see how their intention that reservations should be governed
by some new criterion of “compatibility” can be deduced from the
fact that they decided against making the obvious and simple
provision required to give effect to such intention. If they had
intended to permit certain reservations, there was available a well
recognized method of doing so, to which we have already referred,
namely, for them to agree in advance upon, and specify in the text
of the Convention, those reservations which their governments
were prepared to accept. As we have seen, the Secretary-Gen-
eral, in the Draft of this Convention prepared by him and dated
26th June, 1947, drew attention to this procedure, so that it must
have been present to the minds of the governments. But the govern-
ments responsible for this Convention adopted no such procedure
and agreed upon the text on the basis of the existing law and prac-
tice, which require unanimous assent to all reservations.

Can it be said, then, that the governments which negotiated and
voted for this Convention through their delegates did so in the
belief that any State when signing, ratifying or acceding to it
would be at liberty to divide its provisions into those which. do,
and those which do not, form part of “the object and purpose of
the Convention” and to make reservations against any of the
latter, which would thereupon take effect without the consent of
the other parties ? We can find no evidence of any such belief.

On the contrary, such a rule is so new, and the test of the compa-
tibility of a reservation with ‘‘the object and purpose of the Conven-
tion’’ is so difficult to apply, that it is inconceivable that the General
Assembly could have passed the matter over in silence and assumed
that all the contracting States were fully aware of the existence

32
JOINT DISSENT. OPIN. (RESERVATIONS GENOCIDE CONV.) 44

of such a test in international law and practice and were capable
of applying it correctly and effectively. We feel bound therefore to
conclude that the parties entered into this Convention on the basis
of the existing law and practice, and in these circumstances we do
not see how one can impute to them the intention to adopt a new
and different rule.

(6) Moreover, we have difficulty in seeing how the new rule can
work. When a new rule is proposed for the solution of disputes, it
should be easy to apply and calculated to produce final and con-
sistent results. We do not think that the rule under examination
satisfies either of these requirements.

(i) It hinges on the expression “if the reservation is compatible
with the object and purpose of the Convention”. What is the
“object and purpose” of the Genocide Convention ? To repress
genocide ? Of course ; but is it more than that ? Does it comprise
any or all of the enforcement articles of the Convention ? That is
the heart of the matter. One has only to look at them to realize
the importance of this question. As we showed at the beginning of
our Opinion, these are the articles which are causing trouble.

(i) It is said that on the basis of the criterion of compatibility
each party should make its own.individual appraisal of a reservation
and reach its own conclusion. Thus, a reserving State may or may
not be a party to the Convention according to the different view-
points of States which have already become parties. Under such a
system, it is obvious that there will be no finality or certainty as
to the status of the reserving State as a party as long as the admis-
sibility of any reservation that has been objected to is left to sub-
jective determination by individual States. It will only be object-
ively determined when the question of the compatibility of the
reservation is referred to judicial decision ; but this procedure, for
various reasons, may never be resorted to by the parties. If and
when the question is judicially determined, the result will be,
according as the reservation is judicially found to be compatible
or incompatible, either that the objecting State or States must,
for the first time, recognize the reserving State as being also a party
to the Convention, or that the reserving State ceases to be a party
in relation to those other parties which have accepted the reservation.
Such a state of things can only cause the utmost confusion among
the interested States. This lack of finality or certainty is especially
to be deprecated in the case of the operation of the clauses relating
to the coming into force of the Convention (Article XIII) and its
termination by denunciations (Article XV). We may add that,
as we understand the questions referred to the Court, what the
General Assembly wishes to know is whether in given circumstances
a reserving State can or cannot be regarded by the law as a party
to the treaty—not whether, or when, an existing party, in the light

33
JOINT DISSENT. OPIN. (RESERVATIONS GENOCIDE CONV.) 45

of its individual appraisal, may consider a reserving State as a
party or not.

(ii) It is suggested that certain contracting States holding
different opinions upon the compatibility of a reservation may
decide to settle the dispute which thus arises by adopting the proce-
dure laid down in Article IX of the Convention ; this article provides
for the compulsory jurisdiction of the Court, but it should be noted
that eight States have already made reservations against, or in
relation to, this very article.

(iv) With regard to objections which are not based on incompa-
tibility, the suggestion is made that the reserving State and the
objecting State should enter into discussion and that an under-
standing between them would have the effect that the Convention
would enter into force between them, except for the clauses affected
by the reservation. But we cannot regard to admissibility of a
reservation as a private affair to be settled between pairs of States.
Moreover, it is clear that different pairs of States may come to
different understandings upon the same reservations and that some
States may consider a reserving State to be a party while others
do not.

(v) When the question of reservations to this Convention first
arose in the fifth session of the General Assembly, the conditions
required for bringing the Convention into force did not yet exist.
It was necessary to consider how Article XIII, which requires
twenty ratifications or accessions to bring the Convention into
force, was going to work in the event of some of the ratifications
or accessions being accompanied by reservations. Suppose that one
of the first twenty ratifications or accessions tendered to the
Secretary-General had been accompanied by a reservation which
one or more of the States previously ratifying or acceding were
prepated to accept, while the other States previously ratifying or
acceding were not prepared to accept it, what is the position accord-
ing to the new rule? In the view of some States the requirement
of twenty ratifications or accessions would have been satisfied and
the Convention would enter into force on the ninetieth day after
the date of the last deposit. In the view of others, the requirement
would not be satisfied. Would the Convention be in force ? And
suppose later that it was judicially determined that the reservation
referred to was not “compatible with the object and purpose of
the Convention”, what would happen? Would the Convention
cease to be in force from that moment ? And would it be regarded
ab initio as never having been in force ? Such problems are bound
to arise when the question whether a State is or is not a party remains
in doubt, and, as we have already indicated, the importance of
that question is not confined to Article XIII. In addressing the

34
JOINT DISSENT. OPIN. (RESERVATIONS GENOCIDE CONV.) 46

Court on April roth, 1951, the representative of the Secretary-
General showed, by means of numerous examples, how essential
it is to the discharge of his functions as depositary of this Convention
and many other multilateral conventions that he should know
definitely whether a State is or is not a party; he told the Court
that the Secretary-General is the depositary of more than sixty
multilateral conventions which have been drafted or revised under
the auspices of the United Nations.

We regret, therefore, that we do not find in the new rule that
has been proposed any reliable means of solving the problems to
which reservations to this Convention have given and may continue
to give rise, nor any means that are likely to produce final and
consistent results.

We believe that the integrity of the terms of the Convention is
of greater importance than mere universality in its acceptance.
While is it undoubtedly true that the representatives of the govern-
ments, in drafting and adopting the Genocide Convention, wished
to see as many States become parties to it as possible, it was
certainly not their intention to achieve universality at any price.
There is no evidence to show that they desired to secure wide
acceptance of the Convention even at the expense of the integrity
or uniformity of its terms, irrespective of the wishes of those States
which have accepted all the obligations under it.

It is an undeniable fact that the tendency of all international
activities in recent times has been towards the promotion of the
common welfare of the international community with a correspond-
ing restriction of the sovereign power of individual States. So, when
a common effort is made to promote a great humanitarian object,
as in the case of the Genocide Convention, every interested State
naturally expects every other interested State not to seek any
individual advantage or convenience, but to carry out the measures
resolved upon by common accord. Hence, each party must be given
the right to judge the acceptability of a reservation and to decide
whether or not to exclude the reserving State from the Convention,

35
JOINT DISSENT. OPIN. (RESERVATIONS GENOCIDE CONV.) 47

and we are not aware of any case in which this right has been
abused. It is therefore not universality at any price that forms the
first consideration. It is rather the acceptance of common obligations
—keeping step with like-minded States—in order to attain a high
objective for all humanity, that is of paramount importance. Such
being the case, the conclusion is irresistible that it is necessary to
apply to the Genocide Convention with even greater exactitude
than ever the existing rule which requires the consent of all parties
to any reservation to a multilateral convention. In the interests
of the international community, it would be better to lose as a party
to the Convention a State which insists in face of objections on a
modification of the terms of the Convention, than to permit it to
become a party against the wish of a State or States which have
irrevocably and unconditionally accepted all the obligations of the
Convention.

The Opinion of the Court seeks to limit the operation of the new
rule to the Genocide Convention. We foresee difficulty in finding a
criterion which will establish the uniqueness of this Convention
and will differentiate it from the other humanitarian conventions
which have been, or will be, negotiated under the auspices of the
United Nations or its Specialized Agencies and adopted by them.
But if the Genocide Convention is in any way unique, its uniqueness
consists in the importance of regarding it as a whole and maintaining
the integrity and indivisibility of its text, whereas it seems to us
that the new rule propounded by the majority will encourage the
making of reservations.

In conclusion, the enormity of the crime of genocide can hardly
be exaggerated, and any treaty for its repression deserves the most
generous interpretation ; but the Genocide Convention is an instru-
ment which is intended to produce legal effects by creating legal
obligations between the parties to it, and we have therefore felt it
necessary to examine it against the background of law.

36
JOINT DISSENT. OPIN. (RESERVATIONS GENOCIDE CONV.) 48

*
* *

On Question I our reply is in the negative.
Accordingly, Question I] does not arise for us.

On Question III we dissent from the reply given by the
majority ; having regard to the dominating importance that we
attach to the issues raised by Question I, we do not propose to add
the reasons for our dissent upon Question ITI.

(Signed) J. G. GUERRERO.
(Signed) ARNOLD D. McNair.
(Signed) Joun E. READ.

(Signed) Hsu Mo.

37
